NUMBER 13-17-00144-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SUBSEA 7 PORT ISABEL, LLC,                                                   Appellant,

                                            v.

PORT ISABEL LOGISTICAL
OFFSHORE TERMINAL, INC.,                                                     Appellee.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.


                                        ORDER

            Before Justices Rodriguez, Contreras, and Hinojosa
                             Order Per Curiam

      This cause is before the Court on appellant/cross-appellee Subsea 7 Port Isabel,

LLC’s motion to strike the response brief of appellee/cross-appellant Port Isabel Logistical

Offshore Terminal, Inc. (PILOT) and on PILOT’s response to Subsea 7’s motion to strike,

which includes an alternative motion to either exceed the word limit of its brief or to file
amended briefs. Also before the Court are Subsea 7’s reply in support of its motion to

strike, which includes a response to PILOT’s alternative motion, PILOT’s amended reply

to Subsea 7’s response to PILOT’s alternative motion, and PILOT’s second reply to

Subsea 7’s motion to strike and to Subsea’s response to PILOT’s alternative motion.

       The Court, having examined and fully considered the documents on file in this

appeal and cross-appeal, is of the opinion that Subsea 7’s motion to strike PILOT’s

response brief should be denied. Nonetheless, without addressing the alleged silence of

rule 9.4 as to the aggregate word count limit in cross-appeals, PILOT has, in its brief and

response, exceeded the 27,000 aggregate word count of all briefs filed by a party by 1,493

words. See TEX. R. APP. P. 9.4(i)(2)(B) (“[T]he aggregate of all briefs filed by a party must

not exceed 27,000 words if computer-generated . . . .”). Pursuant to rule 9.4(i)(4), we

grant PILOT’s alternative motion to exceed the word count limit for its brief and response

by that amount. See id. 9.4(i)(4) (“A court may, on motion, permit a document that

exceeds the prescribed limit.”). Furthermore, we grant PILOT’s motion to the extent it

seeks a 7,500 word limit for a reply brief filed in this cause.

       Subsea 7’s motion to strike PILOT’s response brief is DENIED. PILOT’s motion

to exceed the word count limit for its brief by 1,493 words and to file a reply brief with a

7,500 word limit is GRANTED.

                                                                       PER CURIAM


Delivered and filed the
16th day of March, 2018.




                                              2